Citation Nr: 1219479	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  10-37 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, wife


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1945 to September 1947.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before the undersigned Acting Veterans Law Judge at an April 2012 videoconference hearing.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the Veteran's April 2012 hearing, he testified that he had breathing problems since being stationed in Attu, Alaska in 1946.  He reported that his bunk mates complained in a joking way that he snored at night.  The Veteran's wife also testified that she had met the Veteran within a year of his discharge and at that time, he snored and would stop breathing at night.  The Veteran has additionally submitted lay statements from friends stating that the Veteran had complained of breathing problems since they had known him in service.  The Veteran also submitted a letter from his family doctor indicating that the Veteran did believe that his sleep apnea had its onset during his military service.

The testimony as to continuity of symptomatology by the Veteran and his wife, together with the lay statements, fulfills the very low standard for provision of a VA examination as set forth in McClendon v. Nicholson, 20 Vet. App. 79, 86 (2006)  The Board acknowledges the Veteran's statement on his VA Form 9 dated in September 2010 to the effect that he was already examined by a physician's assistant.  However, there is no record of such an examination in the claims file and no indication that the RO ever scheduled an examination.  It is therefore unlikely that the Veteran had a compensation and pension examination related to his sleep apnea. Therefore, the Veteran should be afforded a VA examination to determine the etiology of his sleep apnea.  

In light of the other needed development, more recent VA treatment records should also be obtained for the period after May 2009.  There is one treatment record from  May 2010 in the claims file, but it is unclear whether this one visit was all the treatment that the Veteran received since May 2009, as he testified that he currently receives his medical care at a VA medical center.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.   Obtain VA treatment records for the period beginning May 2009 to the present.  If records cannot be obtained, then the claims file should document the attempts that were made to obtain them, and the Veteran should be notified of VA's inability to obtain the records.

2.  Afford the Veteran a VA respiratory examination to determine the etiology of the Veteran's sleep apnea.  The examiner should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran's sleep apnea had its onset during his service or was otherwise caused by his service.  In doing so, the examiner should consider the Veteran's treatment records, the Veteran's testimony and lay statements about his history of breathing problems, and the results of the examination.  The examiner must provide a complete rationale for his or her conclusions.  If the examiner is unable to provide the requested opinion, then he or she should explain why this is the case.

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



